UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
V. CASE NO. — 8:18-CR-290-T-17AAS

J. BRADLEY TATSCH.

ORDER

This cause is before the Court on:

Dkt. 58 Unopposed Motion for Order Authorizing the United States
Probation Office to Approve Defendant’s Travel Outside the
Country for Work-Related Purposes Without the Need to
Obtain Prior Approval From the Court
Defendant J. Bradley Tatsch moves for an Order granting the United States Probation
Office the authority to approve Defendant’s travel outside the United States for work-related

Purposes without the need to obtain prior approval from the Court.
The Government does not oppose Defendant Tatsch’s Motion.

After consideration, the Court grants Defendant Tatsch’s Unopposed Motion.

Accordingly, it is

ORDERED that Defendant J. Bradley Tatsch’s Unopposed Motion for Order
Authorizing the United States Probation Office to Approve Defendant’s Travel Outside
the Country for Work-Related Purposes Without the Need to Obtain Prior Approval
From the Court (Dkt. 58) is granted.
Case No. 8:18-CR-390-T-17AAS

DONE and ORDERED in Chambers in Tampa, Florida on this 18th
day of October, 2019.

  
 
  

       
 

4, Gps i

tg ae tet oe (OGY wo
REZ ER

Copies to:

All parties and counsel of record
U.S. Probation Office

U.S. Marshal
